Citation Nr: 1517502	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010 for the award of service connection for ischemic heart disease.

2.  Entitlement to an effective date earlier than October 18, 2010 for the award of service connection for obstructive sleep apnea. 

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

4.  Whether a valid notice of disagreement (NOD) was filed with respect to a January 2013 rating decision establishing an earlier effective date of July 18, 1971 for the award of service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2014 rating decisions and a December 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board on March 6, 2014.  He received notice of the hearing in a January 2014, but failed to appear.  In January 2015, the Veteran reported that he missed the hearing due to a scheduling conflict and requested a new hearing.  The motion to reschedule the hearing is granted and the case must be remanded to schedule a new hearing on the issues of entitlement to earlier effective dates for the awards of service connection for heart disease and sleep apnea.  

Regarding the other issues on appeal, a January 2013 rating decision found a clear and unmistakable error (CUE) in the assigned effective date of service connection for bilateral pes planus.  The rating decision awarded an earlier effective date of July 18, 1971.  The Veteran's representative responded with a May 2013 correspondence titled "notice of disagreement" expressing disagreement with the January 2013 rating decision's assignment of a 10 percent initial evaluation for pes planus from July 18, 1971.  The May 2013 correspondence also disagreed with the failure to award additional compensation for the Veteran's beneficiaries.  

The AOJ responded with a May 2013 administrative decision finding that the May 2013 correspondence was not a valid NOD with respect to the January 2013 rating decision.  The AOJ noted that the January 2013 rating decision pertained only to the issue of the appropriate effective date for the award of service connection for pes planus.  The May 2013 correspondence from the representative referenced the issue of entitlement to a higher initial rating for pes planus, but the AOJ found that this issue was separate and distinct from an effective date for service connection and the correspondence could not be accepted as a valid NOD with respect to the January 2013 rating decision.  In March 2014, the Veteran's representative disagreed with the AOJ's May 2013 administrative decision.  A remand is therefore required for the issuance of a SOC addressing the issue of whether a valid NOD was filed with respect to the January 2013 rating decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, in October 2014, the AOJ issued a formal rating decision denying entitlement to an initial rating in excess of 10 percent for bilateral pes planus.  The AOJ noted that service connection and an initial 10 percent evaluation for pes planus was awarded in a November 2006 rating decision.  No appeal to the November 2006 rating decision was received and the AOJ found that the determination regarding the appropriate initial rating was therefore final.  Thus, a higher initial rating could not be awarded.  The Veteran filed a NOD with respect to the October 2014 rating decision, but has not been afforded a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a VLJ at the RO regarding the claims for entitlement to earlier effective dates for the awards of service connection for ischemic heart disease and obstructive sleep apnea.  After the Veteran has been afforded the opportunity for a hearing, the case should be returned to the Board in accordance with appellate procedures.

2.  Issue a statement of the case(s) on the issues of entitlement to an initial rating in excess of 10 percent for bilateral pes planus and whether a valid NOD was filed with respect to a January 2013 rating decision.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

3.  If the Veteran perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

